RESPONSE TO AMENDMENT

Request for Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2022 has been entered.
 
Claims 1, 3, 4, and 6-18 are pending in the application.  Claims 2 and 5 have been cancelled.
Amendments to the claims, filed April 7, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1, 3-6, 9-15, 17, and 18 over Kwak (U.S. Pat. Pub. 2017/0247579) as evidenced by Irie (U.S. Pat. Pub. 2018/0237660), made of record in the office action mailed November 22, 2021, Page 2, Paragraph 4 has been withdrawn due to Applicant’s amendment in the response filed April 7, 2022.
The 35 U.S.C. §103 rejection of claims 1, 3-5, and 7-18 over Kwak (U.S. Pat. Pub. 2017/0247579) in view of Suwa (U.S. Pat. Pub. 2017/0240782) as evidenced by Irie (U.S. Pat. Pub. 2018/0237660), made of record in the office action mailed November 22, 2021, Page 6, Paragraph 5 has been withdrawn due to Applicant’s amendment in the response filed April 7, 2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8, which depends from claim 1, claims about 5 wt% to about 40 wt% of the cyclic (meth)acrylate having a glass transition temperature of about 80°C or less in a homopolymer phase but claim 1 claims the cyclic (meth)acrylate having a glass transition temperature of about 80°C or less in a homopolymer phase is present in an amount of about 10 wt% to about 40 wt%.
Claim 16, which ultimately depends from claim 1, claims about 5 wt% to about 40 wt% of the cyclic (meth)acrylate having a glass transition temperature of about 80°C or less in a homopolymer phase but claim 1 claims the cyclic (meth)acrylate having a glass transition temperature of about 80°C or less in a homopolymer phase is present in an amount of about 10 wt% to about 40 wt%.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 6, 7, 9-12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suwa (U.S. Pat. Pub. 2017/0240782).
Regarding claims 1, 3, and 4, Suwa teaches an adhesive film (Abstract) formed of an adhesive composition comprising a (meth)acrylic copolymer (Abstract, Paragraph [0013]) comprising an alkylene glycol group (Paragraph [0035]) and a cyclic functional group (tetrahydrofurfuryl (meth)acrylate; Paragraph [0046]) and wherein the (meth)acrylic copolymer comprising an alkylene glycol group and a cyclic functional group comprises a copolymer of a monomer mixture (Abstract) comprising a hydroxyl group-containing (meth)acrylate (Abstract), an alkyl group-containing (meth)acrylate (Abstract), an alkylene glycol group-containing (meth)acrylate (Paragraph [0035]), and a cyclic (meth)acrylate (tetrahydrofurfuryl (meth)acrylate; Paragraph [0046]) that is present in an amount of about 10 wt% to about 40 wt% in the monomer mixture (20 wt%, Example 16, Table 2).  Since Suwa teaches the same cyclic (meth)acrylate as being claims (tetrahydrofurfuryl (meth)acrylate), the cyclic (meth)acrylate of Suwa would inherently have a glass transition temperature of about 80°C or less in a homopolymer phase (claim 1) and a glass transition temperature of about -20°C to about 80°C in a homopolymer phase (claim 3).  
Suwa fails to teach the adhesive film satisfying the following Equations 3 and 4:γ1 after 10 cycles of foldability testing=about 2.50% to about 5.00%,   [Equation 3] 
|γ2−γ1|[10]/|γ2−γ1|[1000]×100=about 80% to about 120%,   [Equation 4]
where |γ2−γ1|[10] is an absolute value (unit: %) of a difference between γ2 and γ1 after 10 cycles of foldability testing, and |γ2−γ1|[1000] is an absolute value (unit: %) of a difference between γ2 and γ1 after 1,000 cycles of foldability testing, wherein each cycle of foldability testing refers to an operation of applying a force consisting of a shear stress of 2,000 Pa and a normal force of 1 N to a cylindrical specimen at −20° C. in a clockwise direction for 5 seconds and completely removing the force from the cylindrical specimen for 5 seconds using an upper jig of a dynamic viscoelasticity instrument, with upper and lower surfaces of the cylindrical specimen secured to the upper and lower jigs of the dynamic viscoelasticity instrument, respectively, in which the cylindrical specimen is prepared by stacking the adhesive film in plural layers and punching a stack of the adhesive films to have a circular cross-section having a diameter of 8 mm; γ1 refers to a value calculated by the following Equation 1 upon application of the force to the specimen for 5 seconds; and γ2 refers to a value (unit: %) calculated by the following Equation 2 after 1 cycle of foldability testing:γ1=A/B−100,   [Equation 1]
where A is a movement distance (unit: μm) of one point on the specimen upon application of the force to the specimen for 5 seconds and B is an initial thickness of the specimen (unit: μm),
γ2=C/B×100,   [Equation 2]
where C is a movement distance (unit: μm) of one point on the specimen after 1 cycle of foldability testing, and B is the initial thickness of the specimen (unit: μm).
	However, since Suwa teaches the same composition as claimed, the adhesive film of Suwa would inherently have the same properties as the claimed adhesive film.
	Regarding claim 6, Suwa teaches wherein the alkylene glycol group-containing (meth)acrylate comprises an ethylene oxide group (—CH2CH2O—) (ethylhexyldiethylene glycol (meth)acrylate, Paragraph [0035]).
	Regarding claim 7, Suwa teaches wherein the alkylene glycol group-containing (meth)acrylate comprises at least one selected from the group consisting of ethylhexyldiethylene glycol (meth)acrylate (Paragraph [0035]).
	Regarding claim 9, Suwa fails to teach wherein the adhesive film has a peel strength of about 700 gf/in or more at 25°C.  However, since Suwa teaches the same composition as claimed, the adhesive film of Suwa would inherently have the same properties as the claimed adhesive film.
	Regarding claim 10, Suwa fails to teach wherein the adhesive film has a modulus of about 100 kPa or less at −20° C.  However, since Suwa teaches the same composition as claimed, the adhesive film of Suwa would inherently have the same properties as the claimed adhesive film.
	Regarding claims 11 and 12, Suwa fails to teach wherein the adhesive film has a recovery rate of about 40% or more after 1 cycle of foldability testing, and about 20% or more after 1,000 cycles of foldability testing, respectively, as defined by the following Equation 5:
Recovery rate=(1−(γ2/γ1))×100,   [Equation 5] 
where γ1 is a value defined by Equation 1, and γ2 is a value defined by Equation 2.
	However, since Suwa teaches the same composition as claimed, the adhesive film of Suwa would inherently have the same properties as the claimed adhesive film.Regarding claim 13, Kwak teaches further comprising organic nanoparticles (Paragraph [0032]).
	Regarding claim 17, Kwak teaches an optical member (optical laminate, Paragraph [0060]) comprising: an optical film and an adhesive film on at least one surface of the optical film (Paragraphs [0060]-[0061]), the adhesive film comprising the adhesive film according to claim 1 (as discussed above).
	Regarding claim 18, Kwak teaches an optical display (Paragraphs [0060]-[0062]) comprising the optical member according to claim 17 (as discussed above).

Claims 1, 3, 4, 6, 9-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (U.S. Pat. Pub. 2016/0122600) in view of Cho (U.S. Pat. Pub. 2017/0121564) and Kwak (U.S. Pat. Pub. 2017/0247579) and as evidenced by Irie (U.S. Pat. Pub. 2018/0237660).
Regarding claims 1, 3, and 4, Moon teaches an adhesive film (Paragraph [0003]) for a flexible display (Paragraph [0127]) where foldability is desired (Paragraphs [0128] and [0138]) formed of an adhesive composition (Abstract; Paragraph [0003]) comprising a (meth)acrylic copolymer comprising an alkylene glycol group (Paragraphs [0064]-[0065]), wherein the (meth)acrylic copolymer comprising a copolymer of a monomer mixture comprising a hydroxyl group-containing (meth)acrylate (Paragraph [0058]), an alkyl group-containing (meth)acrylate (Paragraph [0063]), an alkylene glycol group containing (meth)acrylate (Paragraphs [0064]-[0065]).
Moon fails to teach wherein the monomer mixture further comprises a cyclic (meth)acrylate having a glass transition temperature of about 80°C or less in a homopolymer phase and wherein the cyclic (meth)acrylate having a glass transition temperature of about 80°C or less in a homopolymer phase is present in an amount of about 10 wt% to about 40 wt% in the monomer mixture.
Cho teaches an adhesive film (Abstract) for a flexible display (Paragraphs [0003], [0005], and [0037]) where foldability is desired (Paragraphs [0037]-[0038]) formed of an adhesive composition (Paragraph [0009]) comprising a (meth)acrylic copolymer (Paragraph [0009]) comprises a copolymer of a monomer mixture (Paragraphs [0009] and [0062]) comprising a hydroxyl group-containing (meth)acrylate (Paragraph [0062]), an alkyl group-containing (meth)acrylate (Paragraph [0062]), an alkylene glycol group-containing (meth)acrylate (Paragraph [0063]), and an a cyclic (meth)acrylate (alicyclic group-containing monomer, Paragraph [0071]).  Cho further teaches the alicyclic group-containing monomer increases the peel strength of the adhesive film with respect to a hydrophobic adherend not subjected to surface treatment (Paragraph [0080]) and can be a C3 to C20 alicyclic group-containing (meth)acrylate such as isobornyl (meth)acrylate and dicyclopentadiene (meth)acrylate (Paragraph [0080]).  Cho additionally teaches the copolymerizable alicyclic group-containing (meth)acrylate can be present in an amount of about 10 wt% or less and within this range, the adhesive may exhibit further improved adhesive strength and durability/reliability (Paragraph [0081]).
Moon and Cho both relate to adhesive films for flexible displays where foldability is desired.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the monomer mixture of Moon further comprise an alicyclic group-containing monomer, such as isobornyl (meth)acrylate and dicyclopentadiene (meth)acrylate, in an amount of 10 wt% or less as taught by Cho in order to increase the peel strength of the adhesive film with respect to a hydrophobic adherend not subjected to surface treatment.  One of ordinary skill would have been motivated to have the monomer mixture of Moon further comprise an alicyclic group-containing monomer, such as isobornyl (meth)acrylate and dicyclopentadiene (meth)acrylate, in an amount of 10 wt% or less as taught by Cho in order to improve the adhesive strength and durability/reliability of the adhesive.  
Kwak shows that isobornyl (meth)acrylate and cyclohexyl (meth)acrylate are equivalent materials in the art for alicyclic group-containing (meth)acrylates used in monomer mixtures for adhesive films used in flexible displays.  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute cyclohexyl (meth)acrylate for isobornyl (meth)acrylate.
As evidenced by Irie, cyclohexyl acrylate and cyclohexyl methacrylate have a glass transition temperature of about 80° C or less in a homopolymer phase, respectively (Table II, Paragraph [0025]; cyclohexyl acrylate: 15°C; cyclohexyl methacrylate: 66°C).
Moon in view of Cho and Kwak fails to teach the adhesive film satisfying the following Equations 3 and 4:γ1 after 10 cycles of foldability testing=about 2.50% to about 5.00%,   [Equation 3] 
|γ2−γ1|[10]/|γ2−γ1|[1000]×100=about 80% to about 120%,   [Equation 4]
where |γ2−γ1|[10] is an absolute value (unit: %) of a difference between γ2 and γ1 after 10 cycles of foldability testing, and |γ2−γ1|[1000] is an absolute value (unit: %) of a difference between γ2 and γ1 after 1,000 cycles of foldability testing, wherein each cycle of foldability testing refers to an operation of applying a force consisting of a shear stress of 2,000 Pa and a normal force of 1 N to a cylindrical specimen at −20° C. in a clockwise direction for 5 seconds and completely removing the force from the cylindrical specimen for 5 seconds using an upper jig of a dynamic viscoelasticity instrument, with upper and lower surfaces of the cylindrical specimen secured to the upper and lower jigs of the dynamic viscoelasticity instrument, respectively, in which the cylindrical specimen is prepared by stacking the adhesive film in plural layers and punching a stack of the adhesive films to have a circular cross-section having a diameter of 8 mm; γ1 refers to a value calculated by the following Equation 1 upon application of the force to the specimen for 5 seconds; and γ2 refers to a value (unit: %) calculated by the following Equation 2 after 1 cycle of foldability testing:γ1=A/B−100,   [Equation 1]
where A is a movement distance (unit: μm) of one point on the specimen upon application of the force to the specimen for 5 seconds and B is an initial thickness of the specimen (unit: μm),
γ2=C/B×100,   [Equation 2]
where C is a movement distance (unit: μm) of one point on the specimen after 1 cycle of foldability testing, and B is the initial thickness of the specimen (unit: μm).
However, Moon teaches the number of cycles for allowing the adhesive film not to suffer from detachment or bubble generation in a foldability test may be about 200,000 cycles or more, where in the foldability test detachment means that the adhesive film is peeled off an adherend, and creation of no bubbles means that the adhesive film has a bubble generation area of about 0% (Paragraph [0142]).  Moon further teaches that within this range, the adhesive film may be used for flexible displays and the displays have long lifespan (Paragraph [0142]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the adhesive film of Moon to satisfy Equations 3 and 4 since Moon desires flexible displays with long lifespans.
Additionally, since the adhesive film of Moon in view of Cho and Kwak teaches the same composition as claimed, it would inherently or in the alternative, be obvious, for the adhesive film of Moon in view of Cho and Kwak to satisfy Equations 3 and 4.
Regarding claim 6, Moon teaches wherein the alkylene glycol group-containing (meth)acrylate comprises an ethylene oxide group (—CH2CH2O—) (Paragraphs [0062] and [0064]-[0065]).
Regarding claim 9, Moon teaches wherein the adhesive film has a peel strength of about 700 gf/in or more at 25°C (about 700 gf/in to about 3,500 gf/in, Paragraph [0131]).
Regarding claim 10, Moon teaches wherein the adhesive film has a modulus of about 100 kPa or less at −20° C (about 20 kPa to about 500 kPa, Paragraph [0126]).
Regarding claims 11 and 12, Moon in view of Cho and Kwak fails to teach wherein the adhesive film has a recovery rate of about 40% or more after 1 cycle of foldability testing, and about 20% or more after 1,000 cycles of foldability testing, respectively, as defined by the following Equation 5:
Recovery rate=(1−(γ2/γ1))×100,   [Equation 5] 
where γ1 is a value defined by Equation 1, and γ2 is a value defined by Equation 2.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention for the adhesive film of Moon in view of Cho and Kwak to have a recovery rate of about 40% or more after 1 cycle of foldability testing, and of about 20% or more after 1,000 cycles of foldability testing, respectively, as defined by Equation 5, since Moon teaching its adhesive film is used in flexible displays where foldability is desired (as discussed above) and that its adhesive film exhibits excellent foldability, reliability, and durability (Paragraph [0197]).
Regarding claim 13, Moon teaches further comprising organic nanoparticles (Abstract).
Regarding claim 14, Moon teaches wherein the organic nanoparticles comprise core-shell nanoparticles (Paragraph [0008]).
Regarding claim 15, Kwak teaches wherein the organic nanoparticles satisfy the following Equation 6:
Tg(c)<Tg(s),   [Equation 6]
where Tg(c) is a glass transition temperature of the core (unit: ° C), and Tg(s) is a glass transition temperature of the shell (unit: ° C) (Paragraphs [0008]-[0009]).
Regarding claim 17, Moon in view of Cho and Kwak teaches an optical member (Paragraph [0005]) comprising: an optical film and an adhesive film on at least one surface of the optical film (Paragraph [0032]), the adhesive film comprising the adhesive film according to claim 1 (as discussed above).
Regarding claim 18, Moon in view of Cho and Kwak teaches an optical display (Paragraphs [0005] and [0032]) comprising the optical member according to claim 17 (as discussed above).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (U.S. Pat. Pub. 2016/0122600) in view of Cho (U.S. Pat. Pub. 2017/0121564) and Kwak (U.S. Pat. Pub. 2017/0247579) and further in view of Suwa (U.S. Pat. Pub. 2017/0240782).
Moon, Cho, and Kwak are relied upon as discussed above.
Regarding claims 8 and 16, Moon in view of Cho and Kwak teaches wherein the monomer mixture comprises about 10 wt % to about 40 wt % of the hydroxyl group-containing (meth)acrylate (about 5 wt% to about 40 wt%, Paragraph [0015]), about 10 wt % to about 40 wt % of the cyclic (meth)acrylate having a glass transition temperature of about 80°C or less in a homopolymer phase (Cho, about 10 wt% or less, Paragraph [0081]), and about 0.1 wt% to about 20 wt% of the organic nanoparticles, based on the total amount of monomer mixture for the (meth)acrylic copolymer comprising the alkylene glycol group and the cyclic functional group and the organic nanoparticles (about 0.1 to about 15 parts by weight, Paragraph [0011]).
Moon teaches the comonomers (alkyl (meth)acrylate monomer and alkylene glycol (meth)acrylate monomer) can be present in an amount of about 60 wt% to about 95 wt% (Paragraphs [0015] and [0062]).
Moon in view of Cho and Kwak fails to teach the alkyl group-containing (meth)acrylate is present in amount of about 10 wt% to about 75 wt% and the alkylene glycol group-containing (meth)acrylate is present in an amount of about 10 wt% to about 60 wt%.
Suwa teaches an optically clear adhesive (Abstract) which comprising a polymer of an acrylic monomer composition (Abstract) containing a hydroxyl group-containing monomer (Abstract), a monofunctional alkyl (meth)acrylate (Abstract), and an alkoxyalkyl (meth)acrylate (Paragraph [0033]).  Suwa further teaches the alkoxyalkyl (meth)acrylate can be a poly(alkyleneoxy) (meth)acrylate, such ethylhexyl diethylene glycol (meth)acrylate (an alkylene glycol group-containing (meth)acrylate) (Paragraph [0035]).  Suwa teaches the monofunctional alkyl (meth)acrylate should be present in an amount of at least about 0.09 wt% to less than about 50 wt% (Paragraph [0032]).  Suwa further teaches with the monofunctional alkyl (meth)acrylate being present in an amount of less than about 50 wt%, it is possible to sufficiently secure the adhesive strength of the optically clear adhesive and with the monofunctional alkyl (meth)acrylate being present in an amount of at least about 0.09 wt%, the modulus of elasticity of the adhesive can be set to an appropriate range, and the wettability of the adhesive with respect to the adherend can be improved (Paragraph [0032]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the alkyl group-containing (meth)acrylate of Moon in view of Cho and Kwak to be present in an amount of at least about 0.09 wt% to less than about 50 wt% as taught by Suwa in order to sufficiently secure adhesive strength of the adhesive.  One of ordinary skill in the art would have been motivated to have the alkyl group-containing (meth)acrylate of Moon in view of Cho and Kwak to be present in an amount of at least about 0.09 wt% to less than about 50 wt% so that the modulus of elasticity of the adhesive can be set to an appropriate range and the wettability of the adhesive with respect to the adherend can be improved.
	Suwa additionally teaches the 2-ethylhexyl diethylene glycol (meth)acrylate (an alkylene glycol group-containing (meth)acrylate) should be present in an amount of at least about 10 wt% to at most 25 wt% in order to obtain an adhesive which achieves viscoelastic characteristics (cohesive strength, wettability, and the like) suitable for the adhesive (Paragraph [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the alkylene glycol group-containing (meth)acrylate of Moon in view of Cho and Kwak be present in an amount of about 10 wt% to about 25 wt% as taught by Suwa in order to obtain an adhesive which achieves viscoelastic characteristics (cohesive strength, wettability, and the like) suitable for the adhesive.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed April 7, 2022 regarding the rejections of record have been considered but are moot since the rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
October 6, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788